                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERIC DMUCHOWSKY,                                   Case No. 18-cv-01559-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTION TO SEAL
                                                                                            OR ALTERNATIVELY, REDACT THE
                                   9             v.                                         HEARING TRANSCRIPT
                                  10     SKY CHEFS, INC.,                                   Re: Dkt. No. 61
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant Sky Chefs, Inc. (“Sky Chefs”) Motion to Seal or

                                  14   Alternatively, Redact the Hearing Transcript of the December 13, 2018 hearing on the cross-

                                  15   motions filed under Rule 52. Dkt. No. 61 (“Mot.”). Sky Chefs contends that portions of the

                                  16   transcript “relate to claims under other benefit plans that could harm innocent third parties and

                                  17   relate to confidential settlement discussions between the parties, both of which should not be

                                  18   disclosed publicly.” Id. at 2. The Court DENIES Defendant’s motion.

                                  19     I.   LEGAL STANDARD
                                  20          For motions to seal, courts generally apply a “compelling reasons” standard. Pintos v.

                                  21   Pac. Creditors Ass’n, 605 F.3d 665, 677–78 (9th Cir. 2010). “This standard derives from the

                                  22   common law right ‘to inspect and copy public records and documents, including judicial records

                                  23   and documents.’” Id. (quoting Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th

                                  24   Cir. 2006)). “Unless a particular court record is one traditionally kept secret, a strong presumption

                                  25   in favor of access is the starting point.” Kamakana, 447 F.3d at 1178 (quotation marks and

                                  26   citation omitted). To overcome this strong presumption, the moving party must “articulate

                                  27   compelling reasons supported by specific factual findings that outweigh the general history of

                                  28   access and the public policies favoring disclosure, such as the public interest in understanding the
                                   1   judicial process.” Id. at 1178–79 (citations, quotation marks, and alterations omitted). “In

                                   2   general, compelling reasons sufficient to outweigh the public’s interest in disclosure and justify

                                   3   sealing court records exist when such court files might have become a vehicle for improper

                                   4   purposes, such as the use of records to gratify private spite, promote public scandal, circulate

                                   5   libelous statements, or release trade secrets.” Id. at 1179 (quotation marks and citation omitted).

                                   6   The Court must:

                                   7                  balance the competing interests of the public and the party who seeks
                                                      to keep certain judicial records secret. After considering these
                                   8                  interests, if the Court decides to seal certain judicial records, it must
                                                      base its decision on a compelling reason and articulate the factual
                                   9                  basis for its ruling, without relying on hypothesis or conjecture.
                                  10   Id. (citations, brackets, and quotation marks omitted).

                                  11    II.   DISCUSSION
                                  12          Sky Chefs presents nothing in the pending motion to overcome the strong presumption in
Northern District of California
 United States District Court




                                  13   favor of public access to court records. The portions of the transcript Sky Chefs seeks to redact

                                  14   fall in one of two categories: (1) discussions about the merits of the then-pending motions, or (2)

                                  15   discussions about settlement options. See Mot. at 1–2 (citing relevant transcript excerpts).

                                  16          As to discussions related to the motions’ merits, Sky Chefs identifies nothing in the

                                  17   transcript not otherwise mentioned in the underlying briefs. Those briefs are not under seal,

                                  18   meaning everything discussed at the hearing regarding the motions is “publicly available in a prior

                                  19   filing” and thus there is no compelling reason to redact the portions of the transcript on the

                                  20   subject. See Synchronoss Techs, Inc. v. Dropbox Inc., No. 16-cv-00119-HSG, 2018 WL 6002319,

                                  21   at *2 (Nov. 15, 2018). There is even less reason for Sky Chefs to seek redaction of statements by

                                  22   the Court at the hearing, as though the Court’s observations about the merits of motions before it

                                  23   somehow “harm innocent parties.” See Mot. at 2; see also Dkt. No. 59 at 3:2–7 (“What was said

                                  24   before was, ‘We don’t think you’re entitled to the documents because you’re a former employee.’

                                  25   That’s just wrong as a matter of law. There is nothing in the record that establishes anybody doing

                                  26   any legal research or otherwise having a good-faith basis for that wrong stonewalling.”).

                                  27          Regarding the discussions about settlement options, nothing said revealed anything

                                  28   confidential: the Court asked the parties if they would like time to discuss settlement options
                                                                                         2
                                   1   given the Court’s stated inclinations; the parties said they would like time to speak with their

                                   2   clients; and the Court said it would hold the motion in abeyance. See, e.g., Dkt. No. 59 at 13:7–8

                                   3   (“Now that you understand that I’m going to impose penalties, can the parties work out a

                                   4   number?”). Nothing about those statements constituted “confidential settlement discussions

                                   5   between the parties” as Sky Chefs now claims. See Mot. at 2.

                                   6   III.   CONCLUSION
                                   7          The Court DENIES Sky Chefs’s motion. For any future motions to seal or redact court

                                   8   records, the Court expects the parties will use their best objective judgment to file motions that are

                                   9   narrowly tailored and that satisfy the high threshold set by controlling Ninth Circuit precedent.

                                  10          IT IS SO ORDERED.

                                  11   Dated: 2/8/2019

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        HAYWOOD S. GILLIAM, JR.
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
